DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to claims 32 and 38 in the response filed on 24 February 2021 is acknowledged.
Applicant’s amendment to claims 32 and 38 are sufficient to overcome the objections for minor informalities which are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,425,493 to Peter C. Lord et al. (Lord) in view of U.S. Patent 4,594,058 to Robert E. Fischell (Fischell).
Regarding claim 32, Lord teaches a medical pump (Fig. 7) for delivering fluid to a patient (col. 1, lines 11-13), comprising:
a pump cavity (160) which is surrounded by a rigid wall (152; col. 5, lines 56-60 describes the rigid wall 152 as made of titanium, stainless steel which are rigid) and which includes a diaphragm opening (Fig. 10 shows the diaphragm opening is the perimeter of the housing 120; col. 5, lines 47-50 describes the housing 120 and subassembly 140 together forming mounting structure for supporting the reservoir wall 144);

a pump chamber (148) defined by an inside surface of the rigid wall of the pump cavity (Fig. 7; col. 5, lines 61-63 describes the pump chamber 148 as being formed by the rigid wall 152 which has a fluid inlet port disposed in the inside surface) and an inside surface of the diaphragm which is disposed over and sealed to the pump cavity (Fig. 7, #144 shows the diaphragm inside surface forming the pump cavity 148, with col. 5, lines 50-53 describes the peripheral edge 146 of the diaphragm 144 sealed wo the under surface of flange 128 to form a closed reservoir volume for storing fluid medication);
an outlet conduit (161) which is in fluid communication with the pump chamber (148; col. 5, lines 61-63);
an outlet port (164) which is in fluid communication with the outlet conduit (161; col. 5, lines 61-63); and
a flow control valve (196) which is operatively coupled to the outlet conduit between the pump chamber and the outlet port (Fig. 8, #161, 164, 196), the flow control valve comprising:
a rigid base (200) having a top surface with an upstream orifice (194) and a downstream orifice (164; taking the top surface as the surface facing downwards as oriented on the page), and
a distensible membrane (198; col. 6, lines 45-46) secured to the top surface of the rigid base in sealed relation relative to the upstream orifice and the 
But does not teach a pressure actuator including a piston with a distal end that is operatively coupled to the diaphragm.
Fischell teaches a pressure actuator (44) including a piston (col. 6, lines 4-6 describes the piston, i.e. magnetic armature, moving between normal rest position 50a and actuated position 50b) with a distal end that is operatively coupled to the diaphragm (col. 6, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lord’s medical pump with Fischell’s pressure actuator including a piston with a distal end that is operatively coupled to the diaphragm to provide a consistent stroke volume even though ambient pressure and reservoir pressure may vary (col. 2, lines 48-51) as taught by Fischell.

Regarding claim 33, Lord, in view of Fischell, teaches the medical pump of claim 32, but does not teach the pressure actuator comprises a speaker.
Fischell further teaches the pressure actuator comprises a speaker (col. 5, line 66-col. 6, line 8 describes a solenoid valve moving a central armature which moves a diaphragm, this is similar structure of a speaker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the pressure actuator of Lord, 

Regarding claim 34, Lord, in view of Fischell, teaches the medical pump of claim 32, where Lord further teaches a valve (206) disposed in operative communication between an interior volume of the pump chamber and an ambient atmosphere (col. 6, lines 49-56 describes the reservoir pressure connected via the nipple 206 and channel 204 to the ambient atmosphere).

Regarding claim 36, Lord, in view of Fischell, teaches the medical pump of claim 34, where Lord further teaches the valve (206) disposed in operative communication between an interior volume of the pump chamber and an ambient atmosphere (col. 6, lines 49-56 describes the reservoir pressure connected via the nipple 206 and channel 204 to the ambient atmosphere) comprises a passive orifice (206).
Claims 35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lord, in view of Fischell, as applied to claim 32 above, and further in view of U.S. Patent 6,186,982 to Joseph Gross et al. (Gross).
Regarding claim 35, Lord, in view of Fischell, teaches the medical pump of claim 34, where Lord further teaches the valve (206) disposed in operative communication between an interior volume of the pump chamber and an ambient atmosphere (col. 6, lines 49-56 describes the reservoir pressure connected via the nipple 206 and channel 204 to the ambient atmosphere).

Gross teaches the valve comprises an active controllable valve (150; col. 16, lines 1-6 describes the valve 150 being controlled to move between an open position allowing communication between the interior volume and the ambient atmosphere and a closed position)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve disposed in operative communication between an interior volume of the pump chamber and the ambient atmosphere of Lord, in view of Fischell, with the active controllable valve as in Gross, to seal the expandable chamber upon positioning the drug delivery device on the patient (col. 16, lines 1-5) as suggested by Gross.

Regarding claim 37, Lord, in view of Fischell, teaches the medical pump of claim 34, where Lord further teaches the valve (206) disposed in operative communication between an interior volume of the pump chamber and an ambient atmosphere (col. 6, lines 49-56 describes the reservoir pressure connected via the nipple 206 and channel 204 to the ambient atmosphere).
But Lord, in view of Fischell, does not explicitly teach the valve comprises a check valve oriented to allow ambient air into the interior volume of the pump chamber.
Gross teaches the valve comprises a check valve oriented to allow ambient air into the interior volume of the pump chamber (150; col. 16, lines 1-6 describes the valve 150 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve disposed in operative communication between an interior volume of the pump chamber and the ambient atmosphere of Lord, in view of Fischell, with the check valve oriented to allow ambient air into the interior volume of the pump chamber as in Gross, to seal the expandable chamber upon positioning the drug delivery device on the patient (col. 16, lines 1-5) as suggested by Gross.

Regarding claims 38 and 39, Lord, in view of Fischell, teaches the medical pump of claim 32, but does not explicitly teach a tissue interface having a lumen in fluid the outlet conduit; the tissue interface comprises a hollow hypodermic needle.
Gross teaches a tissue interface (21) having a lumen in fluid [communication with] the outlet conduit (23; col. 9, lines 65-67); the tissue interface comprises a hollow hypodermic needle (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical pump of Lord, in view of Fischell, with the tissue interface having a lumen in fluid communication with the outlet conduit, where the tissue interface comprises a hollow hypodermic needle as in Gross, to penetrate the skin of subject and provide an outlet for drug delivery in to the subject (col. 2, lines 58-60) as taught by Gross.
Response to Arguments
Applicant’s arguments, see page 4-7, filed 24 February 2021, with respect to the rejection(s) of claim(s) 32-39 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lord, in view of Fischell, as applied to claims 32-34, and 36 and Lord, in view of Fischell, and further in view of Gross, as applied to claims 35, and 37-39.
Applicant argues that Schneeberger taught a micropump 1 in operative communication with the liquid reservoir 6 contained by the diaphragm 14, and adding Fischell’s pressure actuator to the diaphragm 14 would be redundant at best or possibly render Schneeberger inoperative depending on the interaction of the additional pressure actuator of Fischell and the existing micropump 1 of Schneeberger such that there is no motivation to combine Schneeberger in view of Fischell (Remarks pgs. 5-6). In so far as Lord also teaches a pump 176 in operative communication with the pump chamber 148. Would adding Fischell’s pressure actuator to the diaphragm 144 of Lord be redundant or potentially render Lord inoperable such that there is no motivation to combine Lord with Fischell’s pressure actuator? Such an argument does not appear persuasive because Lord teaches “a reservoir wall 144 of nonextensible nonporous material which extends loosely over the subassembly 140” (col. 5, lines 48-50, emphasis added) so that there appears to be no pressure produced by the reservoir wall 144 itself. Also, Lord teaches “[t]he movable reservoir wall portion can be formed of flaccid nonextensible nonporous material or, alternatively, can be formed by a bellows or telescoping tubular sections” (col. 1, lines 64-67, emphasis added). Therefore, it appears that “a pressure actuator including a piston with a distal end operatively coupled to the diaphragm” as taught by Fischell would be beneficial in combination with Lord’s medical pump because the flaccid reservoir wall does not provide any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LRW/Examiner, Art Unit 3783              


05/24/2021